UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 28, 2013 IVOICE, INC. (Exact name of registrant as specified in its charter) New Jersey 000-29341 51-0471976 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19 Briar Hollow Lane, Suite 125, Houston TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (713) 465 - 1001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act. oSoliciting material pursuant to Rule14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act. Item5.02 Departure of Director or Principal Officer; Election of Directors; Appointment of Principal Officers Mr. Norris Lipscomb of Wimberley, Texas, was elected to the Board of iVoice, Inc. at a meeting of the Board held July 19, 2012. Mr. Lipscomb was also elected by the Board to be Chairman, CEO, and President of iVoice, Inc. Frank Neukomm, Chairman and previously CEO of iVoice, Inc., Robert Farr, previously President and COO of iVoice, Inc., and Jim Twedt, Director of iVoice, Inc., resigned their positions as Officers and Directors of iVoice, Inc. effective as of the adjournment of the Board meeting July 19, 2012. EXHIBIT NO DESCRIPTION Exhibit 99.1 Press Release dated January 28, 2013 announcing the appointment of Norris Lipscomb. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iVoice, Inc. Date: January 28, 2013 By: /s/Norris Lipscomb Name: Norris Lipscomb Title: Chairman and CEO
